DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 12/7/2020:
Claims 1-7 are pending in the current application.  Claims 1 -7 have been amended.
The previous rejection under 35 U.S.C. 112(b) is overcome in light of the amendment.
The previous prior art-based rejections have been overcome in light of the amendment and a new rejection is laid out below.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim US PG Publication 2012/0129038.
Regarding Claim 1, Lim discloses a cell pack comprising a plurality of unit cells 10 arranged in an arrangement direction, each unit cell 10 including an electrode body (electrode assembly) having a positive electrode plate and a negative electrode plate, an electrolytic solution, and a cell case (battery case) accommodating the electrode body and the electrolytic solution (see para 0039), one or a plurality of spacers (barriers) 150 which is disposed between each pair of two unit cells adjacent to each other in the arrangement direction and has a protruding portion 152 protruding toward the unit cell on each surface facing the unit cell, and a restraining mechanism (brackets) 130/140 that applies a load from the arrangement direction  to the plurality of unit cells and the one or plurality of spacers (since the cells  and spacers are fixed to the space such that they do not easily vibrate, para 0044), wherein each cell case has a first side surface facing an adjacent spacer, and a second side surface opposite the first side surface, the second side surface facing another adjacent spacer, the first side surface has a pressing region pressed by the adjacent spacer (via protrusions 152 of the B area of the adjacent spacer) and a non-pressing region not pressed by the adjacent spacer (via A area of the adjacent spacer, which has thinner protrusions 151 that do not contact the case, see paras 0050-0051), the second side surface has a pressing region pressed by another adjacent spacer and a non-pressing region not pressed by the another adjacent spacer (see at least Figs 1-5; paras 0038-0053).  
Lim discloses in paras 0051-0058 that the battery thickness is uniform before it has increased from swelling, and so second protrusions 151 in the non-pressing region are initially separated from the cell by a predetermined distance, and the cell thickness increases as gas is generated (as cells deteriorate), and this swelling is accommodated in the space provided by the relatively smaller height of first protrusions 151 (compared with the height of second protrusions 152 in the pressing region). Based on this description of the configuration of Lim, the skilled artisan would understand that each first side surface and second side surface of each cell respectively bulges or expands during the swelling process, 
Regarding Claim 5, Fig. 8 of Okada shows that the electrode body is a wound electrode body of a flat shape which is obtained by laminating the positive and negative electrodes in a state of insulation from each other and winding the laminate, the wound electrode body has a pair of wound flat portions (the flat side surfaces) and a pair of wound R portions (the curved upper and lower parts) interposed between the pair of wound flat portions and one of the pair of wound R portions is disposed on a lower side in a vertical direction and a pair of wound flat portions are arranged along the first side surface of each cell case of Lim. 

6.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lim US PG Publication 2012/0129038, as applied to Claim 1, and further in view of Okada US PG Publication 2010/0167116.
Regarding Claim 2, Lim discloses the claimed cell pack as described above in the rejection of Claim 1, which is incorporated herein in its entirety.  Lim discloses in para 0039 that the positive and negative electrode plate have a separator interposed between them (so they are in a state of insulation) and that they generate energy in reaction to the electrolyte.  Lim does not specifically show that the positive and negative electrodes face each other in the arrangement direction and that the non-pressing region of the first side surface of each cell case is provided at least in a lower portion up to 1/3 from a lower end toward an upper end of the reaction portion in a vertical direction.  However, Okada discloses a battery having 1 have the same placement of terminals as Lim, have positive and negative electrode plates 28/29 that react across a separator in electrolyte, have intervening spacers, and the cells have expansion at center regions  (see at least e.g. Figs. 1-8, paras 0040-0051).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the battery cell configuration of Okada in the cell pack of Lim because Okada teaches the use of this configuration of positive and negative electrode plates results in the same type of swelling as the cell of Lim and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).   
Although Lim modified by Okada does not specifically disclose that the non-pressing region A area of the first side surface of each cell case is provided at least in a lower portion up to 1/3 from a lower portion toward an upper end of the reaction portion in a vertical direction, the shape and size of the A area of Lim is a result-effective variable as described in para 0057, it would be obvious to a person having ordinary skill in the art to optimize this area, the non-pressing region of the first side surface of each cell such that it is provided in at least a lower portion up to 1/3 from a lower portion toward an upper end of the reaction portion in a vertical direction in order to provide enough space to accommodate the thickness increase of the battery cells and to sufficiently fix the cells in place in B area (the pressing region) of Lim modified by Okada since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art 
Regarding Claim 3, the cell pack of Lim modified by Okada has a pressing region B area of the first side surface of each cell is provided with a length such that, when a direction orthogonal to a vertical direction of the first side surface is taken as a width direction, both end portions in the width direction of the reaction portion are pressed over the entire length in the vertical direction since the B area extends along the entire height of both ends (horizontally) of the cells.  See Figs. 2-4 of Lim.
7.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being obvious over Lim US PG Publication 2012/0129038.
Regarding Claim 4, Lim discloses the claimed cell pack as described above in the rejection of Claim 1, which is incorporated herein in its entirety.  Lim fails to specifically disclose that a maximum height of the expanding portion is the same as a height of the protruding portion of the spacer and the expanding portion of the cell case is in contact with the spacer when the unit cell is in a predetermined fully discharged state.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the cell pack of Lim such that a maximum height of the expanding portion is the same as a height of the protruding portion of the spacer and the expanding portion of the cell case is in contact with the spacer when the unit cell is in a predetermined fully discharged state in order to be able to provide as much room as possible for cell expansion but also minimizing the space taken up by the cell pack since the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Regarding Claim 6, the thickness of the side surfaces of the cell of case of Lim is not specifically recited.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the case of Lim such that the side surfaces are 0.5 mm or less in order to ensure that the first and second side surfaces are thin enough to allow for expansion of the cells since the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Allowable Subject Matter
8.	Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claim 7.
	Independent Claim 7 recites a method of producing a unit cell to be used in constructing a cell pack wherein an assembled body is constructed by inserting an electrode body into a cell case, the assembled body is restrained such that it faces a spacer, pressure is applied to the interior of the cell case to form an expanding portion along the shape of the spacer, and electrolyte is subsequently injected into the cell case into the expanding portion.  The closest .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
9.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729